The opinion of the court was delivered by
Williams, C. J.
This case brings in question the legality of the proceedings of a school district in Ryegate. We are always disposed to support the doings and proceedings of these minor corporations when it can be done. I do not mean to criticise them with too much nicety, but still, when we are called upon to decide upon their acts, and a decision either way will leave one of their proceedings indefensible, we must do it.
In this case, it appears the district was organized in the year 1811, whether legally or not is a matter of. no importance, as they have acted and have been recognized as a district ever since : that they chose their officers from time to time, and in October, 1836, chose their clerkr committee and collector, who by the statute, were to continue in office one year, and until others were chosen, and that at a regular meeting on the sixteenth of April, 1837, they voted to build a school house.
In the month of April, 1837, it appears some doubts were entertained in relation to the organization of the district, when application was made to the selectmen of the town, who proceeded to organize it anew. That was done at a meeting when there were less than a majority of the legal voters present, and although it was assented to generally, one or two individuals did not consent. The old officers were generally superseded. Under this new organization the tax was voted which is now resisted by the plaintiff.
As this district had been in existence as a corporation for a number of years, and had chosen their officers, the new organization, as it is termed, was unauthorized and illegal. The selectmen have no authority to interfere, and call a meeting, except in unorganized school districts. Their pro*609ceedings in the new organization, cannot, therefore, be recognized, nor the officers chosen in pursuance of such new organization. There has not been an acquiescence in the new, and an abandonment of the old organization, for any length of time,so that the court can treat the new one as regular. If the plaintiff has presided as moderator of the school district under the organization made by the selectmen, though it may place him in an unfavorable light, yet, it cannot affect his legal rights. There cannot be one district with one set of officers for him and one part of the district, and another for the other part. As the second or new organization, as it is called, was not warranted by the statute, and has not been in operation a sufficient time, without objection, to be adopted as an organization in fact, the defendant is without justification.
The judgment of the county court is, therefore, reversed.